Ryland, Judge.
The question in this case is, whether the act of 5th March, 1849, concerning married women, and entitled “ An act to amend an act entitled ‘ An act to regulate executions,’ ” exempting certain property of the wife from certain debts of the husband, is designed to operate upon the debts *278and liabilities of the husband existing before the passage of the act, or only on such as accrued after the passage of the act.
This very question was settled by this court at the last term at St. Louis, in the case of Cunningham v. Gray.
It was held that the act had no effect on debts and liabilities existing at its passage ; it could only operate on such as accrue after the passage of the same. The judgment of the court below is therefore reversed, and this case, is remanded;
Judge Scott concurring.